Citation Nr: 1011921	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  06-08 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of head 
trauma, and if so, whether the claim should be granted.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to a permanent and total 
rating for pension purposes; and, if so, whether the claim 
should be granted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his sister


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to 
September 1990.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

The Veteran testified before a Decision Review Officer (DRO) 
at the RO in April 2007.  A transcript of the proceeding is 
of record.  In July 2007, the Veteran requested to be 
scheduled for a video conference hearing before the Board.  
The requested hearing was scheduled for July 2008, and the 
Veteran was advised as to the date and time of the hearing.  
He failed to appear for the hearing without explanation and 
has not requested that the hearing be rescheduled.  
Therefore, the request is considered withdrawn.

Although the Veteran was provided a Statement of the Case 
addressing claims to reopen claims for service connection for 
other disabilities, in his VA Form 9 and at the hearing 
before a Decision Review Officer, he indicated that he was 
not seeking to reopen claims for service connection other 
than the claim for service connection for residuals of head 
trauma.  The Board will limit its consideration accordingly.


FINDINGS OF FACT

1.  An unappealed rating decision in May 1999 denied 
entitlement to a permanent and total rating for pension 
purposes.

2.  The subsequently received evidence includes evidence that 
is not cumulative or redundant of the evidence previously of 
record and is sufficient to raise a reasonable possibility of 
substantiating the claim.

3.  A prior decision denying service connection for residuals 
of head trauma was confirmed in an unappealed RO decision 
issued in August 1999.

4.  The subsequently received evidence includes evidence that 
is not cumulative or redundant of the evidence previously of 
record and is sufficient to raise a reasonable possibility of 
substantiating the claim.

CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen 
the Veteran's claim for service connection for residuals of 
head trauma.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2009).  

2.  New and material evidence has been presented to reopen 
the Veteran's claim for a permanent and total rating for 
pension purposes.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of evidence is 
presumed unless the evidence is inherently incredible or 
consists of statements that are beyond the competence of the 
person or persons making them.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 
429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Direct service connection may be granted only when a 
disability is the result of a disease or injury incurred or 
aggravated in the line of duty and was not the result of the 
veteran's own willful misconduct or, for claims filed after 
October 31, 1990, the result of his abuse of alcohol or 
drugs.  38 C.F.R. § 3.301(a).  

The simple drinking of alcoholic beverage is not of itself 
willful misconduct.  However, the deliberate drinking of a 
known poisonous substance or under conditions which would 
raise a presumption to that effect will be considered willful 
misconduct.  If, in the drinking of a beverage to enjoy its 
intoxicating effects, intoxication results proximately and 
immediately in disability or death, the disability or death 
will be considered the result of the person's willful 
misconduct.  Organic diseases and disabilities which are a 
secondary result of the chronic use of alcohol as a beverage, 
whether out of compulsion or otherwise, will not be 
considered of willful misconduct origin.  38 C.F.R. § 
3.301(C)(2).

An injury or disease incurred during active service shall not 
be deemed to have been incurred in the line of duty if such 
injury or disease was a result of the abuse of alcohol or 
drugs by the person on whose service benefits are claimed.  
For the purpose of this provision, alcohol abuse means the 
use of alcoholic beverages over time, or such excessive use 
at any one time, sufficient to cause disability to or death 
of the user.  38 C.F.R. § 3.301(d).

The law does not preclude a veteran from receiving 
compensation for an alcohol or drug abuse disability acquired 
as secondary to, or as a symptom of, a veteran's service-
connected disability.  Allen v. Principi, 237 F.3d 1368 (Fed. 
Cir. 2001). 

Analysis

The Veteran has been denied service connection for residuals 
of head trauma sustained in a motor vehicle accident in 
November 1989 on the basis that the accident was the result 
of the Veteran's abuse of alcohol and therefore due to his 
own willful misconduct.  He has been denied a permanent and 
total rating for pension purposes because the disabilities 
upon which that claim are based are the residuals of the 
service head trauma and psychiatric disability secondary to 
the head trauma. 

The evidence associated with the claims folder after the case 
was forwarded to the Board and the prior unappealed RO 
decision includes statements from friends and relatives of 
the Veteran indicating that the Veteran was stressed and 
depressed while serving in Germany and that his abuse of 
alcohol was a means of coping with the stress and depression.  
This evidence is not cumulative or redundant of the evidence 
previously of record and is sufficient to raise a reasonable 
possibility of substantiating the claims.  Therefore, it is 
new and material, and reopening of the claims is in order.


ORDER

New and material evidence having been presented, reopening of 
the Veteran's claim for service connection for residuals of 
head trauma is granted.

New and material evidence having been presented, reopening of 
the Veteran's claim for a permanent and total rating for 
pension purposes is granted.



REMAND

In light of the Boards' foregoing decision granting reopening 
of the Veteran's claims, the RO or the Appeals Management 
Center (AMC), in Washington, D.C., must adjudicate the 
reopened claims on a de novo basis.

In addition, in light of the lay evidence indicating that the 
Veteran's abuse of alcohol in service was due to stress and 
depression, the Board has determined that the Veteran should 
be afforded a VA examination to determine the etiology of his 
alcohol abuse.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The Veteran should be requested to 
provide the names, addresses and any 
necessary authorization to enable VA to 
obtain a copy of any records, not already 
associated with the claims folder, 
pertaining to his treatment or evaluation 
for alcohol abuse.  

2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain a copy of any pertinent evidence 
identified but not provided by the 
Veteran.  If it is unsuccessful in 
obtaining any pertinent evidence 
identified by the Veteran, it should so 
inform the Veteran and his representative 
and request them to provide the 
outstanding evidence.

3.  Then, the Veteran should be afforded 
a VA examination by a psychiatrist or a 
psychologist to determine if his abuse of 
alcohol in service was the result of or a 
manifestation of an acquired psychiatric 
disorder.  The claims folder must be made 
available to and reviewed by the 
examiner.  Any indicated studies should 
be performed.

Based on the examination results and the 
claims folder review, the examiner should 
provide an opinion as to whether there is 
a 50 percent or better probability that 
the Veteran's abuse of alcohol in service 
was the result of or a manifestation of 
an acquired psychiatric disorder.

The rationale for the opinion must also 
be provided.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
adjudicate the Veteran's reopened claims 
based on a de novo review of the record.  
If the benefits sought on appeal are not 
granted to the Veteran's satisfaction, a 
Supplemental Statement of the Case should 
be issued, and the Veteran and his 
representative should be afforded the 
requisite opportunity to respond before 
the claims folder is returned to the 
Board for further appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).


							(CONTINUED ON NEXT PAGE)



This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


